Citation Nr: 0707669	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-12 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased initial evaluation for Post 
Traumatic Stress Disorder (PTSD), currently evaluated as 70 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 until May 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board first considered this appeal in March 2005 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

During the pendency of the appeal, the RO increased the 
disability rating to 70 percent from the initial 50 percent.  
Applicable law mandates that when an appellant seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See A.B. 
v. Brown, 6 Vet. App. 35 (1993).  As such, the veteran's 
claim for an increased evaluation remains in appeal.

The Board notes that the veteran raised a claim for a total 
disability evaluation based on individual unemployability 
(TDIU) in his notice of disagreement.  In March 2005, the 
Board remanded the claim, in part, for the RO to consider a 
separate claim for TDIU.  The RO did not do so, however, no 
remand pursuant to Stegall v. West, 11 Vet. App. 268 (1998) 
is necessary as TDIU is not an available benefit for a VA 
compensation beneficiary who has a total schedular rating.  
See  VAOPGCPREC 6-99 (Precedent Opinion of the General 
Counsel of the VA).  The 100 percent schedular evaluation 
granted in the decision below therefore renders the issue of 
entitlement to TDIU moot.   




FINDING OF FACT

The veteran's PTSD is manifested by symptoms such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.


CONCLUSION OF LAW

The criteria for a grant of 100 percent for PTSD have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the veteran, or be of assistance to 
this inquiry.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if an increased evaluation is 
awarded.  Although the RO did not advise the veteran of such 
information, because the claim is being granted, the RO will, 
upon issuance of this decision, assign an effective date for 
the increased evaluation.  Proceeding with the appeals 
presently does not therefore inure to the veteran's 
prejudice.
The Merits of the Claim

The RO granted service connection for PTSD in a July 2003 
rating decision.  At that time, a 50 percent rating 
evaluation was assigned under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Subsequently, the RO granted an increased rating 
of 70 percent by a November 2005 rating decision.  The 
veteran contends the current disability rating does not 
accurately reflect the severity of his PTSD.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is now in 
equipoise as to whether the veteran's disorder meets the 
criteria requisite for the assignment of a 100 percent 
rating, and the claim will be granted on this basis.  38 
U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

As noted, the veteran's PTSD was evaluated under Diagnostic 
Code 9411.  Regulations pertaining to the criteria for 
evaluating psychiatric disorders, including PTSD, provide for 
a 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 21-30 indicates behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home or friends).  A 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, obscure 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  A score of 
41-50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.

The Board considers all the evidence of record, but only 
reports the most probative evidence.  Here, the record 
indicates that the veteran is unemployed, has a history of 
homelessness, has contemplated and attempted suicide, 
threatened others, and has difficulty controlling his anger.  
It is upon these matters of record that the benefit of the 
doubt is triggered and a 100 percent evaluation is granted.

VA outpatient treatment records indicate a continuing severe 
anger management problem.  During a July 1999 VA outpatient 
treatment appointment the veteran admitted throwing a police 
officer through a window.  His account of this event, as well 
as others in the approximate time frame and continuing, 
generally describes violent behaviors, or thoughts of 
pursuing them.  

The evidence of record also documents three suicide attempts 
and several instances of suicidal or homicidal ideation.  VA 
outpatient and residential rehabilitation treatment records 
illustrate the veteran continued to have thoughts of self 
harm; however, the veteran related he would not act on these 
thoughts as he feared having to come back and start over.  
However, the veteran illustrated specific plans for self 
harm.  For example, during an October 1999 VA appointment, 
the veteran related he kept a shotgun in his truck so he 
could goad a policeman into shooting him if he could not 
handle life anymore.

The record reflects the veteran has participated into 
residential rehabilitation program for PTSD at VA facilities 
three times: from November 1999 until January 2000; from 
October 2000 until January 2001; and from November 2004 until 
January 2005.  Although the veteran was described as highly 
motivated and participated actively during these programs, he 
was noted to achieve only minimal improvement of symptoms and 
behavior as is reflected in part by his subsequent admissions 
and continued treatment.  

A nursing discharge from the first VA inpatient PTSD program 
dated in January 2000 reflected he veteran was satisfied with 
the results of the program and reported positive gain and 
less isolation and anxiety.  He was able to identify some of 
the flashback triggers and learned to express feelings of 
anger in words.  In spite of this seeming improvement, the 
veteran's continued VA outpatient treatment reflected a 
decline in functioning.  

The veteran underwent a VA examination in September 2000.  
During this examination, the veteran related his history of 
suicide attempts, incidents of violence and reported 
treatment at the VA homeless program and inpatient PTSD 
program.  The veteran complained of chronic depressed mood 
and insomnia.  He described nightmares of Vietnam.  He also 
reported hypervigilance.  He denied having close friends and 
was described as socially isolated.  The examiner noted a 
history of anger, discontrol, exaggerated startle response 
and little ability to feel affection or pity for others.  

Mental status examination in September 2000 was recorded as 
that which reflected a poorly groomed male with coherent, 
normal speech.  Affect was described as unrelated, somewhat 
superficial and cold.  He did not appear particularly 
depressed or anxious.  There was no evidence of psychotic 
symptoms.  Immediate recall was intact.  The veteran denied 
suicidal and homicidal ideation and denied substance abuse.  
The GAF was 50.  The examiner reported the veteran was 
disabled from PTSD and a personality disorder.  The examiner 
related the personality disorder was manifested by the 
veteran's inability to form stable interpersonal 
relationships and his history of adversarial behavior towards 
coworkers and supervisors.  

The January 2001 VA residential rehabilitation discharge 
summary noted the veteran achieved few significant cognitive 
or behavioral changes in spite of his best efforts.  They 
physician indicated the veteran still became panicked and 
overwhelmed, viewed himself as a helpless victim, focused on 
one issue at a time, and had difficulty anticipating 
consequences and communicating about his problems.  The 
veteran had difficulty responding in positive ways to help 
guidance and support.  The veteran established some 
relationships with other patients but was easily provoked and 
acted out.  Most significantly, the record reflects the 
veteran required aftercare treatment after the conclusion of 
the second residential rehabilitation program.  The physician 
recorded a GAF score of 38 during the veteran's last two 
weeks of the program but specifically indicated that the GAF 
reflected the veteran's functioning in a structured 
supportive environment and should not be indicative of his 
functioning outside of such structure and support.  

A June 2003 VA examination reflected the veteran was followed 
at the VA Mental Health Center. The veteran reported he was 
hospitalized on three occasions for suicide attempts during 
the period 1984 until 1990.  He indicated he had been treated 
at VA since 1999 for depression, PTSD and anger episodes and 
was previously admitted to an inpatient program.  He 
mentioned he was living in his car.  

The veteran complained of sleep problems, including 
interrupted sleep and nightmares.  He occasionally made money 
helping others.  He described his anger as out of control in 
the past but improved with medication and counseling and 
indicated he did not lose his patience like before.  He 
related he felt uncomfortable and got angry or upset over 
helpless situations.  He denied suicidal or homicidal 
ideation but noted that loud noises bothered him and caused 
flashbacks.  No auditory or visual hallucinations were noted.  

Mental status examination revealed the veteran's speech was 
normal and his mood was described as anxious and depressed.  
The veteran's thought flow was normal.  Thought content 
reflected anxiety and depression.  There were no suicidal 
thoughts or psychosis.  Memory was fair for remote and recent 
events.  Impulse control and judgment were fair.  Insight 
remained intact.  The examiner indicated that the veteran had 
PTSD with symptoms of sleep difficulties, dreams, startle and 
hypervigilance, lonely feelings and flashbacks.  The examiner 
also noted interpersonal relationship difficulties and job 
loss with aggressive behavior toward coworkers.  The PTSD was 
described as disabling and a GAF of 45 was assigned.  

At the conclusion of the VA residential rehabilitation PTSD 
program in January 2005, the veteran indicated that he 
learned self-awareness, coping skills and improved 
socialization.  He denied depressive cognitions, suicidal 
ideation, homicidal ideation, and audio or visual 
hallucinations.  The GAF was 50.  

Although the veteran appeared to have positive results and 
increased functioning in January 2005, a subsequent VA 
examination in July 2005 found the veteran's symptoms had 
increased in severity and his functioning had decreased.  
During the July 2005 examination, the veteran stated his 
symptoms had increased in both severity and frequency.  He 
described daily disruptive thoughts or feelings related to 
Vietnam.  He also described these feelings as more intense.  
He reported only a fair response to treatment and felt there 
was no hope.  He denied being arrested or jailed since his 
prior examination 3 1/2 years ago.  He reported little to no 
employment and denied any further education.  There were no 
changes in marital and family relationships.  

The examiner noted the veteran's social relationships became 
less frequent since the prior examination.  The few friends 
he had decreased in number and contact with his son and ex-
wife had decreased.  The veteran denied participating in 
activities or hobbies.  He reported he felt it was easier to 
"go off" but indicated he did not care.  He denied suicide 
attempts but reported many more thoughts.  The examiner 
related he had significant decline in function since November 
2001.  

Mental status examination did not reflect impaired thought 
processes, delusions or hallucinations.  Eye contact was good 
but the veteran's ability to maintain personal hygiene had 
worsened.  Specifically, he was unable to bathe and was lax 
in brushing his teeth.  Memory remained intact.  He 
demonstrated obsessional thinking, manifested in a need to 
count things.  Speech was normal but the frequency and 
severity of panic and anxiety had worsened.  The veteran 
reported he was upset by the death of three family members 
since the last examination and bothered by the war in Iraq.  
The examiner related that the veteran had significantly 
declined in overall function.  The diagnosis was PTSD 
chronic, severe.  The GAF was 33 as the veteran had an 
inability to function in almost all areas of his life.  

The veteran also provided testimony before the Board at a 
September 2004 hearing. During this hearing, the veteran 
testified he has not been gainfully employed since 
approximately 1994.  He reported working odd jobs in 
construction, woodworking, and plumbing and as an 
electrician.  He also reported employment for a period of 
time through the VA homeless program.  At the time of the 
hearing, the veteran indicated he was living with an elderly 
couple.  However, he noted he would likely move into his van 
in the near future.  The veteran related he had no contact 
with his son, an estranged relationship with his former wife 
but continued to maintain contact with his older sister.  He 
also related he was arrested and had attempted suicide three 
times during the 1980s.  

The veteran submitted several lay statements in connection 
with his claim.  These statements reflected that the veteran 
lived in his van, had little to no romantic interests, and 
was a willing worker but was limited by pain.  The lay 
statements also described the veteran's distrust of the 
government and an inability to recall things.  The veteran 
submitted excerpts from his journal, dated in 1978 and 1980.  
These pages document the veteran's isolation, helplessness, 
anger and contemplation of suicide.  

The law provides that when, as here, a veteran's disability 
rating claim has been in continuous appellate status since 
the original assignment of service-connection, the evidence 
to be considered includes all evidence proffered in support 
of the original claim. Fenderson v. West, 12 Vet. App. 119 
(1999).

After a thorough analysis of the record, the Board finds that 
a 100 percent evaluation is warranted, based on the benefit- 
of-the-doubt doctrine.  There is no indication that the 
veteran has persistent delusions or hallucinations, a gross 
impairment in thought process, disorientation in time or 
place or memory loss for family members or his own name.  
However, the evidence demonstrates that the veteran is 
socially isolated, virtually to a total extent.  He has had 
no significant employment upon his return from Vietnam.  
Additionally, there is a long history of suicide attempts and 
threats and actual harm of others.  The veteran has had 
periods of homelessness and been unable to perform activities 
of daily living, including maintaining personal hygiene at 
times.  Although some records suggest an improvement in 
functioning or symptoms, subsequent treatment demonstrated a 
worsening of symptomatology.  Therefore, the evidence is at 
an approximate balance.  Under the law, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

Although the evidence of record reflects that the veteran has 
been periodically assessed as having Global Assessment of 
Functioning (GAF) scores as high as 50 and not indicative of 
total occupational impairment, such evidence is not 
dispositive of the Board's inquiry. Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); (Observing that GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness" under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition.); see Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
Significantly, the physician of the inpatient VA PTSD program 
assessed a GAF of 38 and further qualified the score by 
indicating it was the veteran's score in a supportive secure 
environment and do not reflect the veteran's functioning 
outside.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied and an evaluation of 100 percent is 
granted.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993). 


ORDER

An evaluation of 100 percent for PTSD is granted.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


